SHARP, W., J.
Petitioner and defendant below, Orlando Jewelers, seeks certiorari review of the circuit court’s order denying its motion for reconsideration of the county court’s earlier denial of its motion to dismiss and motion to strike a claim for punitive damages. We deny the petition for two reasons.
First, it appears the circuit court’s order was rendered December 7, 2000 and it is plainly interlocutory in nature. Thus, the subsequent motion for reconsideration did not toll the rendition of the December 7, 2000 order and the petition for certiorari is untimely. See Shelnutt v. Citrus County, 660 So.2d 393 (Fla. 5th DCA 1995).
Second, petitioner seeks to challenge the punitive damage claim because “there is no competent record evidence existing that would allow the Court to make an evidentiary finding to support the amendment.” Under current case law, an appellate court has certiorari jurisdiction to review whether a trial court has conformed with the procedural requirements of section 768.72 in allowing a punitive damage claim, but not to determine whether there is sufficient evidence to allow the claim. See Ortega v. Silva, 712 So.2d 1148 (Fla. 4th DCA 1998). See also Globe Newspaper Co. v. King, 658 So.2d 518 (Fla.1995).
Petition for Writ of Certiorari DENIED.
HARRIS and PALMER, JJ., concur.